DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I-Figure 1, Species A-Figure 4A, Species E- Figure 6A in the reply filed on April 6, 2020 is acknowledged.
Claims 5, 7, and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking 
claim. 
	Note. Newly amended claim 7 is withdrawn since it is directed to nonelected species (Fig. 4C- a channel through the filament). 
Terminal Disclaimer
The terminal disclaimer filed on September 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Serial No. 15/630658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), Wang et al. (U.S. 2011/0306213) and Coll et al. (U.S. 2006/0185595).
Referring to Figure 4 and paragraphs [0031]-[0037], Griffith Cruz et al. disclose a plasma reactor comprising:  a chamber body 404 having an interior space that provides a plasma chamber and having a ceiling (par.[0032]); a gas distributor 414 to deliver a processing gas to the plasma chamber (par.[0036]); a pump 428 coupled to the plasma chamber to evacuate the chamber (par.[0037]); a workpiece support 408 to hold a workpiece facing the ceiling (par.[0033]); an intra-chamber electrode assembly comprising an frame 102 and a filament 308 extending laterally through the plasma chamber between the ceiling and the workpiece support, and the filament including a conductor (par.[0015]), and a first power source to supply a first RF power 460 to the conductor of the intra-chamber electrode assembly (par.[0032]).

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Griffith Cruz et al. with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al., Shih et al., and Wang et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond and vacuum seal for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, 
Griffith Cruz et al. is silent on a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
Referring to paragraph [0026], Coll et al. teach that it is conventionally known in the art to provide either DC or RF power to the conductor of the intra-chamber electrode assembly.  Thus, it would have been obvious to one or ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute a DC power source of Griffith Cruz et al. with an RF power source as taught by Coll et al., as an art-recognized equivalent means to provide power to the conductor of the intra-chamber electrode assembly.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675, F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.   The resulting apparatus would yield a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
With respect to claim 3, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the insulating shell 10b is formed from silicon, or an oxide, nitride or carbide material, or a combination thereof (Matsumoto et al.-par.[0058]).
silica, sapphire or silicon carbide (Matsumoto et al.-par.[0058]).
With respect to claim 13, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments 308 extending laterally through the plasma chamber between the ceiling and the workpiece support (Griffith Cruz et al.-Fig. 3A).
With respect to claim 14, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the plurality of coplanar filaments 308 are uniformly spaced apart (Griffith Cruz et al.-Fig. 3A).
With respect to claim 15, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein a surface-to-surface spacing between the coplanar filaments 308 is in the range of 2 mm to 25 mm (Griffith Cruz et al.-par.[0030], Griffith Cruz et al. teach a surface-to-surfaces spacing.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed surface-to-surfaces spacing and a surface-to-surfaces spacing having the claimed relative dimensions would not perform differently than the prior art surface-to-surfaces spacing, the claimed surface-to-surfaces spacing is not patentably distinct from the prior art surface-to-surfaces spacing.  In Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

With respect to claim 17, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al. and Coll et al. further includes wherein the plurality of coplanar filaments 308 extend in parallel through the plasma chamber (Griffith Cruz et al.-Fig. 3A).
With respect to claim 18, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the plurality of coplanar filaments 308 are uniformly spaced apart (Griffith Cruz et al.-Fig. 3A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960372 in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Wang et al. (U.S. 2011/0306213).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 15/960372 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump 
copending Application No. 15/960372 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960372 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960382 in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Wang et al. (U.S. 2011/0306213).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 15/960382 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an 
copending Application No. 15/960382 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960382 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al., Shih et al., and Wang et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond and vacuum seal for stability during the operation of plasma processing.  The resulting apparatus 
Claims 1, 13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of copending Application No. 15/960342 in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Wang et al. (U.S. 2011/0306213).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 15/960342 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.

Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960342 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al., Shih et al., and Wang et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond and vacuum seal for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating 
With respect to claim 13, the plasma reactor of copending Application No. 15/960342 further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments extending laterally through the plasma chamber between the ceiling and the workpiece support (claim 15).
With respect to claim 16, the plasma reactor of copending Application No. 15/960342 further includes wherein the plurality of coplanar filaments comprise linear filaments (claim 16).
With respect to claim 17, the plasma reactor of copending Application No. 15/960342 further includes wherein the plurality of coplanar filaments extend in parallel through the plasma chamber (claim 16).
Claims 1, 13-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12,  and 16-17 of copending Application No. 15/630833 in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Wang et al. (U.S. 2011/0306213).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claims 1, 12, and 17, copending Application No. 15/630833 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma 
copending Application No. 15/630833 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630833 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by 
With respect to claim 13, the plasma reactor of copending Application No. 15/630833 further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments extending laterally through the plasma chamber between the ceiling and the workpiece support (claims 2-3).
With respect to claim 14, the plasma reactor of copending Application No. 15/630833 further includes wherein the plurality of coplanar filaments are uniformly spaced apart (claim 4).
With respect to claim 16, the plasma reactor of copending Application No. 15/630833 further includes wherein the plurality of coplanar filaments comprise linear filaments (claim 5).
Claims 1 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 15/630828 
Referring to claim 1, copending Application No. 15/630828 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/630828  is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. teach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.
copending Application No. 15/630828 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a 
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Lastly, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al., Shih et al., and Wang et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond and vacuum seal for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for 
With respect to claim 16, the plasma reactor of copending Application No. 15/630828 further includes wherein the plurality of coplanar filaments comprise linear filaments (claim 7).
With respect to claim 17, the plasma reactor of copending Application No. 15/630828 further includes wherein the plurality of coplanar filaments extend in parallel through the plasma chamber (claim 8).
With respect to claim 18, the plasma reactor of copending Application No. 15/630828 further includes wherein the plurality of coplanar filaments are uniformly spaced apart (claim 9).

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1 and 20 of U.S. Patent No. 10/510515 in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Wang et al. (U.S. 2011/0306213).  Although the claims at issue are not identical, they are not patentably distinct from each other.

Referring to claims 1 and 20, U.S. Patent No. 10/510515 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the 
U.S. Patent No. 10/510515 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and the insulating frame are a quartz material, wherein the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/510515 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al., Shih et al., and Wang et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond and vacuum seal for 
With respect to claim 13, the plasma reactor of U.S. Patent No. 10/510515 further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments extending laterally through the plasma chamber between the ceiling and the workpiece support (claims 1 and 20).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1, 2, 4, and 11-16 of U.S. Patent No. 10/269593 in view of Griffith Cruz et al. (U.S. 2016/005631), Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Wang et al. (U.S. 2011/0306213).  Although the claims at issue are not identical, they are not patentably distinct from each other.

Referring to claims 1, 2, 4, and 11-16, U.S. Patent No. 10/269593 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly 
U.S. Patent No. 10/269593 is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. teach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.
U.S. Patent No. 10/269593 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein an interior of the cylindrical insulating shell provides a channel, wherein the cylindrical insulating shell and insulating frame are a quartz material, wherein the quartz material of the cylindrical insulating shell is fused to the quartz material of insulating frame to provide a fluid-tight seal for the channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.

.


Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Wang et al. teach that it is a conventionally known to fuse quartz components.  Additionally, Wang et al. teach that it is an obvious sealing means to either fuse components or provide an O-ring between components.  Therefore, the apparatus of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Wang et al., and Coll et al. satisfy the claimed requirements. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Umotoy et al. teach that it is conventionally known to either fuse quartz components or provide an O-ring for joining and sealing purposes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716  

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716